DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/09/2021. The examiner acknowledges the amendments to claims 1-2 and 13-18. Claim 12 is cancelled. Claims 1-11 and 13-29 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see 11, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-11 and 13-29 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140194771 A1 to Parker, et al. (hereinafter Parker).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 and 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1-2, 13, and 17-18 have been amended to positively recite locating a fourth lobe in a profile of a recorded compound action potential. The closest feature in Applicant’s closure is an anomalous “additional lobe (404),” which appears to be the fifth lobe shown in Fig 4 when compared to the normal three lobe compound action potential (CAP) shown in Fig 3 above [0035]. So it appears the processor disregards a negative fourth lobe and instead process the last additional lobe (404) as a potentially anomalous lobe indicative of a subject’s neural state, which appears to be the fifth lobe in a CAP.
Claims 3-11, 14-16, and 19-29 are rejected for depending on claims 1-2, 13, and 17-18

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 13, and 17-18 have been amended to positively recite locating a fourth lobe in a profile of a recorded compound action potential. The closest feature in Applicant’s closure is an anomalous “additional lobe (404),” which appears to be the fifth lobe shown in Fig 4 when compared to the normal three lobe compound action potential (CAP) shown in Fig 3 above [0035]. So it’s unclear if the claimed “fourth lobe” is actually a fifth lobe. In order to further prosecution, “fourth lobe” will be interpreted as equivalent to any additional lobe after the first three lobes occurring in a compound action potential (CAP).
Claims 3-11, 14-16, and 19-29 are rejected for depending on and failing to further clarify the indefinite subject matter of claims 1-2, 13, and 17-18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 11, 13-18, 21-22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140194771 A1 to Parker, et al. (hereinafter Parker) in view of US 20140243926 A1 to Carcieri (cited in previous Office Action).
Regarding claim 1, Parker teaches a method of assessing a neural state of a subject [0031-0032], the method comprising:
obtaining a recording of a compound action potential arising in neural tissue of the subject from one or more implanted sense electrodes (contacts on a percutaneous lead) of an implantable neurostimulator [0006, 0051, 0053] (Fig 2);
providing to a processor of a control device (feedback controller configured to process neural response) the recording of the compound action potential [0041] (Fig 2);
processing, using the processor, the recording to determine whether a profile of the recorded compound action potential is anomalous [0048] by:
	the processor locating a fourth lobe (response 308) in the profile of the recorded compound action potential [0044-0045] (Fig 3b); and
I) of the fourth lobe [0044] (Fig 3b); and
	the processor determining from the normalized height of the fourth lobe whether the profile of the recorded compound action potential is anomalous ([0045-0046], a subject’s neural condition can be determined by observing the amplitude RI of response 308) (Fig 3);
However, Parker does not teach based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject;
	outputting, via the processor, the indication regarding the neural state of the subject; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject.
	Carcieri teaches based on determined anomalies in a recorded compound action potential ([0067-0068], anomalies are determined by comparing a recorded action potential against a template), a processor generating an indication regarding the neural state of the subject ([0066-0067], indication is generated in the form of an instruction to a stimulus generator to adjust a stimulation in an attempt to correct a perceived anomaly);
	outputting, via the processor, the indication regarding the neural state of the subject ([0066-0067], indication is outputted in the form of an instruction to a stimulus generator to adjust a stimulation in an attempt to correct a perceived anomaly); and
configuring an implantable neurostimulator using the indication regarding the neural state of the subject [0067] (Fig 9).

outputting, via the processor, the indication regarding the neural state of the subject; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject, because doing so would enable the device to automatically adjust the stimulation based on a determination of an anomalous neural condition, as recognized by Carcieri [0067].

Regarding claim 2, Parker in view of Carcieri teach the limitations of claim 1, and Parker further teaches determining a normalized height of the fourth lobe comprises taking a measurement of signal amplitude occurring within a time window covering the fourth lobe [0044, 0046] (Fig 3b).

Regarding claim 5, Parker in view of Carcieri teach the limitations of claim 1, however Parker does not teach the detection of anomalies in the recorded compound action potential comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain.
Carcieri teaches detection of anomalies in the recorded response comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain ([0065-0066], anomalies peak delay can be analyzed to determine if there are anomalies in the recorded response).


Regarding claim 6, Parker in view of Carcieri teach the limitations of claim 1, however Parker does not teach the detection of anomalies in the recorded compound action potential comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile and, if the degree of deviation exceeds a predetermined threshold, indicating that the recorded compound action potential is anomalous.
Carcieri teaches detection of anomalies in the recorded response comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile [0066] and, if the degree of deviation exceeds a predetermined threshold ([0066], the template is the predetermined threshold), indicating that the recorded response is anomalous [0067].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have the detection of anomalies in the recorded compound action potential comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile and, if the degree of deviation exceeds a 

Regarding claim 11, Parker in view of Carcieri teach the limitations of claim 1, however Parker does not teach a method of treating a neural disease comprising ordering or requesting the result of the method of claim 1; and
administering or modifying a therapy in a manner responsive to the ordered result.
Carcieri teaches a method of treating a neural disease [abstract], the method comprising:
ordering or requesting the result of the method of claim 1 [0067]; and
administering or modifying a therapy in a manner responsive to the ordered result [0067] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have a method of treating a neural disease comprising ordering or requesting the result of the method of claim 1; and
administering or modifying a therapy in a manner responsive to the ordered result, because doing so would have the predictable result of enabling adjusting the stimulation based on a determination of an anomalous neural condition, as recognized by Carcieri [0067].

Regarding claim 13, Parker teaches a non-transitory computer readable medium for assessing a neural state of a subject, comprising instructions (computer program) [0033] which, 
obtaining a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes (contacts on a percutaneous lead) of an implantable neurostimulator [0006, 0051, 0053] (Fig 2);
processing the recording to determine whether a profile of the recorded compound action potential is anomalous [0048] by:
locating a fourth lobe (response 308) in the profile of the recorded compound action potential [0044-0045] (Fig 3b); and
determining a normalized height (RI) of the fourth lobe [0044] (Fig 3b); and
determining from the normalized height of the fourth lobe whether the profile of the recorded compound action potential is anomalous ([0045-0046], a subject’s neural condition can be determined by observing the amplitude RI of response 308) (Fig 3).
However, Parker does not teach based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject;
outputting the indication regarding the neural state of the subject; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject.
Carcieri teaches based on determined anomalies in a recorded compound action potential ([0067-0068], anomalies are determined by comparing a recorded action potential against a template), a processor generating an indication regarding the neural state of the subject ([0066-
outputting, via the processor, the indication regarding the neural state of the subject ([0066-0067], indication is outputted in the form of an instruction to a stimulus generator to adjust a stimulation in an attempt to correct a perceived anomaly); and
configuring an implantable neurostimulator using the indication regarding the neural state of the subject [0067] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject;
outputting, via the processor, the indication regarding the neural state of the subject; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject, because doing so would enable the device to automatically adjust the stimulation based on a determination of an anomalous neural condition, as recognized by Carcieri [0067].

Regarding claim 14, Parker in view of Carcieri teach the limitations of claim 15, however Parker does not teach stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings using a pulse generator.
Carcieri teaches stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings (stimulation parameters) using a pulse generator [0031].


Regarding claim 15, Parker in view of Carcieri teach the limitations of claim 1, however Parker does not teach selecting, using an electrode selection module of the implantable neurostimulator, at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode;
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes; and
maintaining a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery.
Carcieri teaches selecting, using an electrode selection module of the implantable neurostimulator ([0048], comprising stimulation output circuitry (50)) (Fig 4), at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode ([0042-0043], see bipolar delivery and biphasic pulses);
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes [0042]; and
maintaining a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery ([0042-0043], at least one return electrode is used in a 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have selecting, using an electrode selection module of the implantable neurostimulator, at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode;
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes; and
maintaining a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery, because doing so would help automatically adjust the stimulation parameters to maintain the efficacious therapeutic effect at the minimal power consumption requirement, as recognized by Carcieri [0063].

Regarding claim 16, Parker in view of Carcieri teach the limitations of claim 1, and Parker further teaches wherein obtaining a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes (contacts on a percutaneous lead) of an implantable neurostimulator further utilizes a measurement circuitry of the implantable neurostimulator [abstract, 0051] (Fig 2).

Regarding claim 17, Parker teaches a neural state measurement system [0031-0032], comprising:
An implantable neurostimulator [abstract], comprising:
At least one implantable sense electrode (contacts on a percutaneous lead) [0051];

A control program (computer program) [0033] capable of directing a processor to:
		obtain a recording of a compound action potential arising in neural tissue of a subject using the at least one implanted sense electrodes (contacts on a percutaneous lead) of an implantable neurostimulator [0006, 0051, 0053] (Fig 2); and
		provide the recording of the compound action potential to a control device (feedback controller configured to process neural response) [0041] (Fig 2); and
the control device (control unit) [abstract], where the control device:
	processes the recording of the compound action potential to determine whether a profile of the recorded compound action potential is anomalous [0048], wherein to process the recoding, the control device:
		locates a fourth lobe (response 308) in the profile of the recorded compound action potential [0044-0045] (Fig 3b); and
		determines a normalized height (RI) of the fourth lobe [0044] (Fig 3b); and
		determines from the normalized height of the fourth lobe whether the profile of the recorded compound action potential is anomalous ([0045-0046], a subject’s neural condition can be determined by observing the amplitude RI of response 308) (Fig 3);
However, Parker does not teach a telemetry module;
A memory, where the memory comprises the control program;
based on determined anomalies in the recorded compound action potential, the control device generates an indication regarding the neural state of the subject; and
provides the indication regarding the neural state of the subject and configures the neural state measurement system using the indication regarding the neural state of the subject.

a memory (70), where the memory comprises a control program capable of directing a processor (64) [0050] (Fig 4);
based on determined anomalies in a recorded compound action potential ([0067-0068], anomalies are determined by comparing a recorded action potential against a template), the control device generates an indication regarding the neural state of the subject ([0066-0067], indication is generated in the form of an instruction to a stimulus generator to adjust a stimulation in an attempt to correct a perceived anomaly); and
provides the indication regarding the neural state of the subject and configures the neural state measurement system using the indication regarding the neural state of the subject ([0066-0067], indication is provided in the form of an instruction to a stimulus generator to adjust a stimulation in an attempt to correct a perceived anomaly).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have a telemetry module;
A memory, where the memory comprises the control program;
based on determined anomalies in the recorded compound action potential, the control device generates an indication regarding the neural state of the subject; and
provides the indication regarding the neural state of the subject and configures the neural state measurement system using the indication regarding the neural state of the subject, because doing so would enable the device to automatically adjust the stimulation based on a determination of an anomalous neural condition, as recognized by Carcieri [0067].



Regarding claim 21, Parker in view of Carcieri teach the limitations of claim 17, however Parker does not teach the detection of anomalies in the recorded compound action potential comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain.
Carcieri teaches detection of anomalies in the recorded response comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain ([0065-0066], anomalies peak delay can be analyzed to determine if there are anomalies in the recorded response).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have the detection of anomalies in the recorded compound action potential comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain, because doing so would have the predictable result of providing a more accurate determination of a neurological condition by using a greater number of physiological factors to confirm the condition in order to maintain the efficacious therapeutic effect at the minimal power consumption requirement, as recognized by Carcieri [0063].


Carcieri teaches detection of anomalies in the recorded response comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile [0066] and, if the degree of deviation exceeds a predetermined threshold ([0066], the template is the predetermined threshold), indicating that the recorded response is anomalous [0067].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have the detection of anomalies in the recorded compound action potential comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile and, if the degree of deviation exceeds a predetermined threshold, indicating that the recorded compound action potential is anomalous, because doing so would have the predictable result of providing a more accurate determination of a neurological condition by using a greater number of physiological factors to confirm the condition in order to maintain the efficacious therapeutic effect at the minimal power consumption requirement, as recognized by Carcieri [0063].

Regarding claim 27, Parker in view of Carcieri teach the limitations of claim 17, however Parker does not teach select, using an electrode selection module of the implantable 
stimulatethe neural tissue of the subject using the selected implanted stimulation electrodes; and
maintain a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery.
Carcieri teaches select, using an electrode selection module of the implantable neurostimulator ([0048], comprising stimulation output circuitry (50)) (Fig 4), at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode ([0042-0043], see bipolar delivery and biphasic pulses);
stimulate the neural tissue of the subject using the selected implanted stimulation electrodes [0042]; and
maintain a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery ([0042-0043], at least one return electrode is used in a biphasic arrangement, zero net transfer in neural tissue is maintained during multiphasic delivery by alternating between cathodic and anodic stimulation pulses).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have selecting, using an electrode selection module of the implantable neurostimulator, at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode;
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes; and


Regarding claim 28, Parker in view of Carcieri teach the limitations of claim 27, however Parker does not teach stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings using a pulse generator.
Carcieri teaches stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings (stimulation parameters) using a pulse generator [0031].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker to have stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings using a pulse generator, because doing so would help adjust the stimulation parameters to maintain the efficacious therapeutic effect at the minimal power consumption requirement, as recognized by Carcieri [0063].

Regarding claim 29, Parker in view of Carcieri teach the limitations of claim 17, and Parker further the control device is configured to obtain a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes (contacts on a percutaneous lead) of an implantable neurostimulator further utilizes a measurement circuitry of the implantable neurostimulator [abstract, 0051] (Fig 2).

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Carcieri as applied to claim 1 and 17 above, and further in view of US 20110270343 A1 to Buschman, et al. (cited in previous Office Action, hereinafter Buschman).
Regarding claim 3, Parker in view of Carcieri teach the limitations of claim 1, however they do not teach the detection of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential is unexpectedly broad.
Buschman teaches a detection of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential is unexpectedly broad ([0084, 0113], “unexpectedly broad” interpreted as a larger than expected width of an action potential (such as the latency or dispersion of the indirect component from the circle to the square, shown in Fig 6)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have the detection of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential is unexpectedly broad as taught by Buschman, because doing so would enable a determination of whether an unhealthy condition exists based on latency, as recognized by Buschman [0113].

Regarding claim 4, Parker in view of Carcieri teach the limitations of claim 1, however they do no teach the detection of anomalies in the recorded compound action potential comprises 
Buschman teaches a detection of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential has an atypically swift rate of rise ([0119-0120], rise of latency may be analyzed in a similar fashion to rise of time constant of R-R interval) (Fig 8F).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have the detection of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential is unexpectedly broad as taught by Buschman, because doing so would enable a determination of whether an unhealthy condition exists based on latency, as recognized by Buschman [0113].

Regarding claim 19, Parker in view of Carcieri teach all the limitations of claim 17, however they do not teach the control device is configured to determine anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad.
Buschman teaches determination of anomalies in the recorded compound action potential comprises determining whether a peak in the recorded compound action potential is unexpectedly broad ([0084, 0113], “unexpectedly broad” interpreted as a larger than expected width of an action potential (such as the latency or dispersion of the indirect component from the circle to the square, shown in Fig 6)).


Regarding claim 20, Parker in view of Carcieri teach all the limitations of claim 17, however they do not teach the control device is configured to determine anomalies in the recorded compound action potential by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise.
Buschman teaches detection of anomalies in the recorded compound action potential by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise ([0119-0120], rise of latency may be analyzed in a similar fashion to rise of time constant of R-R interval) (Fig 8F).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have the control device is configured to determine anomalies in the recorded compound action potential by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise as taught by Buschman, because doing so would enable detection of a condition as recognized by Buschman [0119].

7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Carcieri as applied to claim 1 and 17 above, and further in view of US 20080077191 A1 to Morell (cited in previous Office Action).
Regarding claim 7, Parker in view of Carcieri teach the limitations of claim 1, however they do not teach identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile.
Morell teaches a step equivalent to identifying a locus of neuropathic pain [0041] by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile [0010], because it would have the same result of identifying activated neural regions when a patient is experiencing pain.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to incorporate the identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile as described in Morell, because doing so would enable the device to respond to neurological activity indicative of pain, as recognized by Morell [0041].

Regarding claim 23, Parker in view of Carcieri teach all the limitations of claim 17, however they do not teach the control device is configured to determine anomalies in the recorded compound action potential by identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have the control device is configured to determine anomalies in the recorded compound action potential by identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile as described in Morell, because doing so would enable the device to respond to neurological activity indicative of pain, as recognized by Morell [0041].

Claims 8-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Carcieri as applied to claim 1 and 17 above, and further in view of US 8190251 B2 to Molnar, et al. (hereinafter Molnar, cited in previous Office Action).
Regarding claim 8, Parker in view of Carcieri teach all the limitations of claim 1, however they do not teach configuring the implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization.
Molnar teaches configuring an implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization [col 3, ln 14-39; col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have configuring the implantable 

Regarding claim 9, Parker in view of Carcieri teach all the limitations of claim 1, however they do not teach configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection.
Molnar teaches configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection [col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri of the Parker in view of Carcieri combination to have configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection as described in Molnar, because doing so would enable the device to use differently shaped and/or configured electrodes, as recognized by Molnar [col 7-8, ln 52-2].

Regarding claim 24, Parker in view of Carcieri teach all the limitations of claim 17, however they do not teach the control device is configured to configure the implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization.
Molnar teaches configuring an implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization [col 3, ln 14-39; col 6, ln 4-22] (Fig 1, 5).


Regarding claim 25, Parker in view of Carcieri teach all the limitations of claim 17, however Parker in view of Carcieri do not teach the system is configured to configure the implantable neurostimulator during an implant programming stage in order to optimise electrode selection.
Molnar teaches configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection [col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri of the Parker in view of Carcieri combination to have the system is configured to configure the implantable neurostimulator during an implant programming stage in order to optimise electrode selection as described in Molnar, because doing so would enable the device to use differently shaped and/or configured electrodes, as recognized by Molnar [col 7-8, ln 52-2].

Claim 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Carcieri as applied to claim 1 and 17 above, and further in view of Kopelman, et al. (cited in previous Office Action, NPL, hereinafter Kopelman).

Kopelman teaches configuring the implantable neurostimulator is performed intra-operatively during a sympathectomy procedure [pg 606, under “The electrode”], in order to provide an intra-operative progressive indication of efficacy of sypathectomy [pg 606, right col, para 3].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Parker in view of Carcieri to have configuring the implantable neurostimulator is performed intra-operatively during a sympathectomy procedure, in order to provide an intra-operative progressive indication of efficacy of sypathectomy as described in Kopelman, because doing so may help treat primary palmar hyperhidrosis, as recognized by Kopelman [pg 605, Abstract, Objective].

Regarding claim 26, Parker in view of Carcieri teach all the limitations of claim 17, however they do not teach the system is configured to configure the implantable neurostimulator intra-operatively during a sympathectomy procedure, in order to provide an intra-operative progressive indication of efficacy of sypathectomy.
Kopelman teaches configuring the implantable neurostimulator intra-operatively during a sympathectomy procedure [pg 606, under “The electrode”], in order to provide an intra-operative progressive indication of efficacy of sypathectomy [pg 606, right col, para 3].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791